FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                   UNITED STATES COURT OF APPEALS October 30, 2008
                                                                Elisabeth A. Shumaker
                               TENTH CIRCUIT                        Clerk of Court



 PUBLIC MINISTER WILLIAM
 LORD PUNCHARD; ROYAL
 CONTINENTAL SUDAN AFRICA
 GOVERNMENT; PUBLIC MINISTER
 DENECE WILLIAMS; EDDY
 WRIGHT; AGENT WILL BANKS,
                                                        No. 08-2147
             Plaintiffs - Appellants,
                                                   District of New Mexico
 v.                                        (D.C. No. 1:07-CV-01284 MCA-WPL)

 THE SIXTH JUDICIAL STATE
 DISTRICT COURT JUDGE GARRY
 JEFFRIES; THE SIXTH JUDICIAL
 STATE DISTRICT COURT; THE
 SIXTH JUDICIAL DISTRICT
 ATTORNEY OFFICE; N.M. STATE
 GOVERNOR BILL RICHARDSON;
 THE STATE OF NEW MEXICO,

             Defendants - Appellees.



                          ORDER AND JUDGMENT *



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before TACHA, KELLY and McCONNELL, Circuit Judges.




      This appeal is wholly frivolous. Appellant’s brief is gibberish. The appeal

from the judgment of the United States District Court for the District of New

Mexico is therefore DISMISSED. Plaintiff’s motion to proceed in forma

pauperis is DENIED.

                                                  Entered for the Court,

                                                  Michael W. McConnell
                                                  Circuit Judge




                                        -2-